Citation Nr: 0828332	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  00-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for tinea cruris, 
tinea pedis, and tinea manuum.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  The veteran testified 
before a Decision Review Officer (DRO) in January 2000; a 
transcript of that hearing is associated with the claims 
folder.


FINDING OF FACT

The Board finds that the evidence is at least in approximate 
balance as to the issue of whether subjective complaints and 
objective evidence show tinea cruris, tinea pedis, and tinea 
manuum manifested by constant itching throughout this appeal; 
less than 40 percent of the entire body and less than 40 
percent of exposed areas are affected; near constant systemic 
therapy is not required; systemic or nervous manifestations 
are not shown and neither is the skin disorder exceptionally 
repugnant.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and no 
higher, for tinea cruris, tinea pedis, and tinea manuum have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7899-7813 (prior to August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An April 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet App. at 120.  

The Board finds that an April 2006 letter fully notified the 
veteran of the second and third provisions of the VCAA.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter requested that the veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran.  It also advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Finally, the April 2006 
letter provided the veteran notice in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), regarding the 
establishment of an effective date.  

The April 2006 letter was sent to the veteran after the 
February 1999 RO rating decision.  However, to the extent 
that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in April 2006 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a February 2008 supplemental statement of 
the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

In the present case, the aforementioned April 2006 letter 
provided part (1)(a) notice, expressly informing the veteran 
of the need to provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  In addition, this letter 
notified the veteran of information required in notice 
elements (2) and (3).  

None of the letters sent to the veteran throughout this 
appeal, however, expressly provided notice of elements (1)(b) 
or (4).  Nevertheless, the Board finds that it may proceed 
with a decision because it concludes that any Vazquez-Flores 
notice errors were nonprejudicial to the veteran for the 
reasons discussed below.  Additionally, there is nothing to 
indicate that any notice errors affected the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to part (1)(b) notice, the April 2006 letter 
advised the veteran that he might submit statements from 
employers as to job performance, lost time, or other 
information about how his service-connected disability 
affected his employment, as well as statements from persons 
who have witness how his disability symptoms affect him.  The 
Board concludes that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life 
and employment from these statements.  As such, the lack of 
specific notice of Vazquez VCAA element 1(b) is not 
prejudicial to the veteran.  See Sanders, supra.

As for part (4) notice, the veteran's service-connected skin 
disorders are currently rated under Diagnostic Code 7813, 
which has undergone regulatory amendment during this appeal.  
Despite not being provided express notice of either set of 
rating criteria (pre- and post-amendment), the Board finds 
that the veteran demonstrated actual knowledge of what was 
needed to demonstrate entitlement to a higher disability 
rating.  In this regard, a July 2003 supplemental statement 
of the case explained in its "Reasons and Bases" what 
evidence was necessary to warrant a compensable disability 
rating under both the old and new skin criteria.  Although 
the July 2003 supplemental statement of the case cannot 
suffice as notice, in September 2003, the veteran returned 
the cover sheet dated July 11, 2003, that accompanied this 
supplemental statement of the case.  He had highlighted 
certain parts of the letter.  Under the circumstances, the 
Board is satisfied that the veteran's actions demonstrate 
that he read the July 2003 supplemental statement of the 
case, thereby demonstrating receipt and knowledge of its 
contents.  Thus, actual knowledge of part (4) notice is 
demonstrated and any notice defect is cured.  See Sanders, 
supra.

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records are in 
the file, as well as all relevant VA and non-VA treatment 
records.  The veteran has not identified any additional 
outstanding records that need to be obtained before 
proceeding with a determination on his appeal.  Finally, the 
veteran was afforded multiple VA examinations during this 
appeal for the specific purpose of evaluating the severity of 
his service-connected skin disorder.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

The veteran's tinea cruris, tinea pedis, and tinea manuum are 
rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-
7813 (2007), which is applicable to dermatophytosis.  
Diagnostic Code 7899 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.118.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2007).  In the present case, the 
veteran's skin disorder has been rated as analogous to 
dermatophytosis.  The Board notes that when the veteran's 
diagnostic code was initially assigned, Diagnostic Code 7813 
only identified dermatophytosis as the rated disability.  
However, following a regulatory change in August 2002, 
Diagnostic Code 7813 became classified as dermatophytosis 
(ringworm: of body, tinea corporis; of head, tinea capitis; 
of feet, tinea pedis; of beard area, tinea barbae; of nails, 
tinea unguium; of inguinal area (jock itch), tinea cruris).  
Thus, it appears that this diagnostic code is the most 
appropriate.

Diagnostic Code 7813 does not contain its own substantive 
criteria; rather, it refers the Board to consider the 
predominant symptomatology of the veteran's skin disorder, 
namely, disfigurement of the head, face, or neck, scars, or 
dermatitis, and rate accordingly under the other skin codes.  
See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2007).  As will 
be discussed below, the veteran's tinea cruris, tinea pedis, 
and tinea manuum are predominantly manifested by pruritis and 
exfoliation; there is no evidence of any scarring or 
disfigurement of the head, face, or neck.  Thus, Diagnostic 
Code 7806, which is applicable to dermatitis or eczema, is 
for application.  Id.

Under Diagnostic Code 7806 (2007), a noncompensable rating is 
warranted when less than 5 percent of the entire body or the 
exposed areas are affected by dermatitis or eczema, and no 
more than topical therapy was required during the past 12-
month period.  A 10 percent rating is warranted when at least 
5 percent, but less than 20 percent, of the entire body or 
exposed areas are affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
when 20 to 40 percent of the entire body or the exposed areas 
are affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The maximum 60 percent rating is 
warranted when dermatitis or eczema affects more than 40 
percent of the entire body or the exposed areas, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for constantly or near constantly during 
the past 12-month period.  

As alluded to above, the rating criteria concerning skin 
disabilities were changed during the pendency of this appeal, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-99 (July 
31, 2002) (as amended by 67 Fed. Reg. 58,448 (Sept. 16, 
2002)) (now codified at 38 C.F.R. § 4.118 et seq.).  When 
rating criteria are amended during the pendency of a claim, 
the claimant is entitled to the application of the criteria 
most favorable to the claim.  Diorio v. Nicholson, 20 Vet. 
App. 193, 197 (2006).  The new criteria are only applicable 
to the period of time since their effective date.  VAOPGCPREC 
3-2000 (April 10, 2000).

Prior to August 30, 2002, unless otherwise provided, skin 
disorders rated under Diagnostic Codes 7807 through 7819 were 
rated by analogy to eczema under Diagnostic Code 7806, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under the pre-August 
30, 2002, version of Diagnostic Code 7806, a 10 percent 
rating was warranted for a skin disability with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating was warranted for 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Finally, a 50 percent rating was warranted 
for a skin disability manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 and 7813 (2002).

After consideration of the veteran's symptomatology under the 
applicable laws and regulations, the Board is of the view 
that service-connected tinea cruris, tinea pedis, and tinea 
manuum warrant no more than a 30 percent disability rating 
for this entire appeal period.  Specifically, the Board finds 
that the evidence of record is, at the very least, in 
approximate balance as to the issue of whether subjective 
complaints and objective evidence show tinea cruris, tinea 
pedis, and tinea manuum manifested by constant itching 
throughout this appeal.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (prior to August 30, 2002).  

With regard to evidence of constant itching, the veteran 
testified at the January 2000 DRO hearing that his tinea 
cruris is manifested by constant itching, even with the 
application of ointments.  A review of the medical evidence 
reflects that even when prescribed antihistamines and 
ointments to reduce itching, the veteran continued to 
complain of pruritis throughout his body, including his 
service-connected tinea cruris and tinea pedis.  See, e.g. VA 
Dermatology Records dated July 1, 1996; September 18, 1998; 
January 4, 2001; May 20, 2004.  See also Dr. Cohen Treatment 
Records dated June 28, 1999; August 22, 2000.  Moreover, even 
when there was no evidence of a rash or scaling in the 
affected areas, the veteran continued to complain of pruritic 
symptoms.  See VA Dermatology Record dated December 4, 2003.  

The Board acknowledges that some of the veteran's treatment 
records appear to suggest that perhaps his complaints of 
constant groin itching are neuropathic, rather than skin-
related.  See VA Dermatology Record dated June 9, 2005.  
However, as there is no indication that scrotal neuropathy is 
solely responsible for the veteran's complaints, the Board 
finds that the competent evidence is at the very least in 
approximate balance as to whether the veteran's constant 
itching symptoms are attributable to his service-connected 
tinea cruris.  Under these circumstances, all reasonable 
doubt is resolved in favor of the veteran, and he is entitled 
to a 30 percent disability rating for his skin disorder.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Although the veteran is entitled to a 30 percent evaluation 
for his tinea cruris, tinea pedis, and tinea manuum, the 
Board finds that the evidence does not warrant a rating in 
excess of 30 percent.  In considering whether the veteran's 
symptomatology meets the 50 percent rating criteria, the 
Board has considered the veteran's symptomatology during 
flare-ups.  See Ardison v. Brown, 2 Vet. App. 405 (1994); see 
also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
(holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed.").  In this respect, the 
veteran testified at the January 2000 DRO hearing that his 
skin becomes scaly during flare-ups and that it often sloughs 
off while taking baths.  Additionally, the veteran testified 
that he occasionally has sores.  

All of the above mentioned symptomatology is consistent with 
a 50 percent rating under the old criteria.  Nevertheless, 
the Board finds that the veteran is not warranted to a higher 
disability rating.  In this regard, none of the veteran's 
medical records show that his tinea cruris, tinea pedis, or 
tinea manuum are manifested by systemic or nervous 
manifestations, symptomatology needed for a 50 percent 
rating.  Moreover, although the veteran indicated that he has 
had sores, he also testified that "lately" he has not 
experienced any bleeding from open sores, or ulceration.  
Contemporaneous medical records from throughout this appeal 
make no mention of any ulceration of the skin in his groin, 
feet, or hands.  Thus, regarding any evidence of ulceration, 
it appears that his disability may have previously been 
manifested by such symptomatology; however, the current 
evidence of record fails to support a finding that the 
veteran's service-connected skin disorder is manifested by 
ulceration.  As for the veteran's "scaling," treatment 
records show that it is mostly limited to the toe web spaces.  
See VA Dermatology Records dated July 1, 1996; June 24, 2003.  
There has been some evidence of scaling on the hands (0.2 
percent on each hand) and the soles of the feet at times; 
however, the Board concludes that none of the veteran's 
scaling is to be considered "extensive."  Despite 
complaints of exfoliation during flare-ups, the competent 
medical evidence fails to show extensive exfoliation of 
either the feet, groin, or hands.  Finally, the veteran's 
skin condition has not been described by medical personnel to 
be exceptionally repugnant and the Board finds that the color 
photographs and descriptions of his service connected skin 
disorder do not reflect an exceptionally repugnant condition.

With respect to the revised rating criteria for skin 
disabilities, the Board observes that a disability rating in 
excess of 30 percent would not be warranted for any period of 
this appeal as there is no evidence that the veteran's skin 
disorders are treated with constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  Furthermore, a May 2004 VA examination report 
indicates that the veteran's tinea cruris, tinea pedis, and 
tinea manuum involve, at most, 1.9 percent of total body 
surface area and 4 percent of exposed areas (hands).  The 
criteria for a rating in excess of 30 percent requires more 
than 40 percent of the entire body or exposed areas be 
involved.  

In sum, the Board finds that symptomatology attributable to 
the veteran's skin disorder is productive of no more than 30 
percent as it is predominantly manifested by constant itching 
with scaling between the toes.  As there is no indication 
that his disability picture involves more than 40 percent of 
his total body surface area or exposed areas; constant or 
near-constant systemic therapy; or, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, a higher rating is not warranted.  In making 
its determination, the Board has considered the applicability 
of the benefit of the doubt.  However, the preponderance of 
the evidence is against a disability rating in excess of 30 
percent.  Consequently, the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

A disability rating of 30 percent, and no higher, is granted 
for tinea cruris, tinea pedis, and tinea manuum, for the 
entire period of this appeal.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


